NUCLEAR KEY CONTRIBUTOR RETENTION PLAN (As Amended and Restated as of January 1, 2008) ARTICLE I Establishment and Purpose 1.1The Company hereby amends and restates the Nuclear Key Contributor Retention Plan effective as of January 1, 2008.This Plan was originally established by the Company effective May 1, 2000. 1.2The purpose of the Nuclear Key Contributor Retention Plan is retain the services of key employees who are very important to the ongoing performance of the Company and of the D. C. Cook Nuclear Plant. ARTICLE II Definitions As used herein the following words and phrases shall have the following respective meanings unless the context clearly indicates otherwise. (a)“Account” means the separate memo account established by the Company for each Participant. (b)“Award Letter” means a letter setting forth the terms and conditions applicable to the establishment of a Participant’s Account which shall include, but shall not be limited to, the amount credited to a Participant’s Account and the time period over which the amount credited to the Account shall vest. (c)“Cause” means and shall include, but is not limited to, the Participant’s theft or destruction of Company property, the Participant’s willful breach or habitual neglect of the duties that the Participant is required to perform, or the Participant’s behavior or actions which are illegal and or unethical. (d)“Committee” means the individuals holding the following offices within the Company; Chief Executive Officer; Chief Financial Officer; Senior Vice President – Shared
